Citation Nr: 0810180	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  98-04 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar strain and 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from July 1980 to February 
1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The Board remanded the appeal in April 2001 and 
April 2004 for additional development and denied the appeal 
in July 2005.  

The veteran appealed the Board's July 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which issued an order in January 2007 granting a joint motion 
by the parties and returned the matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion granted by the Court enumerates three 
reasons for returning the appeal to the Board.  First, 
although the August 1999 VA examiner noted a "preexisting 
congenital abnormality in the form of a spondylolisthesis" 
and the July 2002 VA examiner noted that the veteran's 
"spondylolysis and spondylolisthesis was likely long-
standing congenital or developmental in nature," neither 
examiner specifically referred to the veteran's 
spondylolisthesis as a congenital or developmental 
"defect."  Thus, the Board's characterization of the 
veteran's spondylolisthesis as a congenital defect was 
considered a violation of Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  It is necessary, therefore, to obtain an 
opinion that specifies whether the veteran's 
spondylolisthesis is a congenital or developmental 
"defect."

Second, the Board failed to discuss the opinion contained in 
the July 2002 VA examination report.  Moreover, thirdly, the 
July 2002 VA examination report did not "explain and provide 
a rationale for any differences of opinion with the May and 
August 1999 medical opinions" as required by the terms of 
the Board's April 2001 remand instructions.  Hence, Stegall 
v. West, 11 Vet. App. 268 (1998) was considered violated.  


This will also give the agency of original jurisdiction an 
opportunity to ensure that all notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) are met, 
including the specific notice requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) are met, including the specific 
notice requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the veteran for an 
examination to obtain an opinion 
concerning whether the veteran has a 
current back disability that is related to 
disease or injury during his active 
military service.  The veteran's claims 
folder should be available to the 
examiner.  The examination report should 
include all the current diagnoses 
involving the veteran's low back.  In the 
examination report, the examiner should 
include the following opinions:

(a) For each current diagnosis, the 
examiner should state whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
diagnosed disability was incurred or 
aggravated (permanently increased in 
disability) during active military 
service.  In so doing, the examiner should 
explain and provide a rationale for any 
differences in opinion with the May 1999 
opinion by Dr. Dorsher and/or the opinion 
in the August 1999 VA examination report.  

(b) The examiner should specifically state 
whether the veteran's spondylolisthesis is 
a congenital or developmental defect or 
whether it is a congenital disease.  

3.  After the development requested above 
has been completed to the extent possible, 
review the record.  If any benefit sought 
on appeal remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



